DETAILED ACTION

Status of Claims 
Claims 1-36, 38, 39, and 41-58 are pending.  Of the pending claims, claims 1-35 are withdrawn from examination, and claims 36, 38, 39, and 41-58 are presented for examination on the merits.

Status of Previous Claim Objections
The previous objection to claim 36 is withdrawn in view of the amendment to the claim.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claim 40 under 35 U.S.C. § 112(b) is moot in view of the canceled status of the claim.
The previous rejection of claim 41 under 35 U.S.C. § 112(b) is withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 38, 39, and 41-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 36, the claim does not comply with the written description requirement because it introduced new matter in to the claim.  Specifically, the claim refers to the intensities of the Fe16N2 (220) and Fe16N2 (202) x-ray diffraction peaks as “integrated” intensities.  However, the disclosure as originally filed does not disclose the term “integrated” either in the specification or the drawings.  Therefore, the claim contains new matter because the disclosure does not support the claim as amended.
Regarding claims 38, 39, and 41-58, the claims are likewise rejected because they require all limitations of rejected claim 36.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 38, 39, and 41-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the claim is indefinite because it is ambiguous.  The last clause of the claim refers to diffractions peaks from Fe16N2 (220) and Fe16N2 (202).  But it is unclear whether these Fe16N2 (220) and Fe16N2 (202) crystal planes are associated with only the α”-Fe16N2, only the bct phase comprising Fe and N, both phases, or either phase.  
It should be noted that the claim recites that the material comprises at least one of an α”-Fe16N2 phase and a bct phase comprising Fe and N.  This means that the α”- Fe16N2 phase is optional.  Thus, if the Fe16N2 (220) and Fe16N2 (202) crystal planes are associated only with the α”-Fe16N2 phase, then the Fe16N2 (220) and Fe16N2 (202) crystal planes would be optional because the α”-Fe16N2 phase is not required (optional) due to the phrase “at least one of” in the claim.  
Additionally, there is insufficient antecedent basis for the Fe16N2 (220) and Fe16N2 (202) crystal planes, as the claim suggests these phases exist but without having established their presence in the magnet.  Thus, the claim is indefinite because the scope of the claim cannot be ascertained. 
For examination purposes, any of the interpretations mentioned in paragraphs #11 and #12 of this Office action will be considered to be covered by the claim.  However, appropriate correction is still required.
Regarding claims 38, 39, and 41-58, the claims are likewise rejected because they require all limitations of rejected claim 36.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 36, 38, 41, 42, 44-58 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/122712 (A1) to Wang et al. (“Wang”).
Regarding claims 36 and 41, the claim is a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.
In the instant case, Wang teaches the product as claimed.  Wang teaches a bulk permanent magnet comprising an iron-nitride material.  Abstract; para. [0014], [0067]; FIG. 8.  The material is quenched below the martensite temperature of the alloy (thereby producing martensite phase morphology).  Para. [0116].  
The iron-nitride material contains multiple crystals or grains (polycrystalline microstructure including a plurality of grains).  Abstract; para. [0067]; FIG. 8.  The grains have an aspect ratio between about 1.1 and about 50 (grain is elongated due to aspect ratio being greater than 1 and grains are defined by grain boundaries), and the unit cells are elongated.  Para. [0036], [0100], [0118].  A high aspect ratio, e.g., up to about 50, is indicative of a plate-like grain morphology.
The material can contain α”-Fe16N2.  Para. [0030], [0033]; claim 6.  The material can contain body centered tetragonal (bct) structure containing Fe and N.  Para. [0004], [0030], [0036].
With respect to the relative intensities of the x-ray diffraction peaks of Fe16N2 (220) and Fe16N2 (202), per the claim interpretation discussed above (paragraphs #11, #12, and #14 of this Office action), the Fe16N2 (220) and Fe16N2 (202) crystal planes can be interpreted as being associated only with the α”-Fe16N2 phase.  In that case, the Fe16N2 (220) and Fe16N2 (202) crystal planes would be optional because the α”-Fe16N2 phase is not required (optional) due to the phrase “at least one of” in the claim.  Because Wang teaches a bct structure containing Fe and N, Wang meets the invention as claimed, and Wang is not required to disclose the relative intensities of the x-ray diffraction peaks of Fe16N2 (220) and Fe16N2 (202) as claimed.
Because Wang teaches the product as claimed, Wang anticipates the claimed invention.
Alternatively, although Wang does not teach the method as claimed, the patentability of product-by-process claims is determined by the characteristics of the product itself recited in the claim, not on its method of manufacture.  Wang teaches the product as claimed as described above.  Therefore, any differences in process do not present a nonobvious difference.  See MPEP § 2113(II),(III).
Regarding claim 38, Wang discloses an aspect ratio of between 2.2 and about 50 (para. [0036]), which falls within the claimed range.  A specific example in the prior art that falls within claimed ranges anticipates a claimed range.  MPEP § 2131.03(I).  Since Wang discloses a specific example that falls within the claimed ranges, Wang anticipates the claimed ranges.
Regarding claim 42, Wang teaches that the material can include a dopant, such as Cu, and/or a phase stabilizer, such as B.  Para. [0058], [0059], [0061]; page 15 – Table 1.
Regarding claims 44 and 45, Wang teaches that iron nitride in the form of Fe3N can be present (A=N, x:y is 3:1).  Para. [0057], [0086], [0095].  Because the formula is identical to the claimed formula, it must also possess the claimed antiferromagnetic property.  See MPEP § 2112.01(II).
Regarding claim 46, Wang teaches that the material contains α”-Fe16N2.  Para. [0030], [0033]; claim 6.  The material contains body centered tetragonal structure containing Fe and N.  Para. [0004], [0030], [0036].  The material contains distorted regions and distorted bct regions.  Para. [0069], [0098].
Regarding claim 47, Wang teaches the presence of at least one stabilizer such as B, Al, C, P, and/or O.  Para. [0059]; claim 7.  There is already N in the iron-nitride material.  Para. [0004], [0030], [0033], [0036]; claim 6.  The material may contain Ga.  Para. [0108].
Regarding claim 48, Wang teaches that the aspect ratio can be as high as about 5 to about 50.  Para. [0036].  This high aspect ratio indicates a flat and morphologically elongated grain.  The boundaries of the grains would also be elongated and planar due to the high aspect ratio shape of the grains.
Regarding claim 49, Wang teaches that the magnetic easy axis (crystallographic orientation) of the α”-Fe16N2 is substantially parallel to the longest dimension of the crystal or grain.  Para. [0102]; FIG. 8.
Regarding claim 50, Wang teaches the material in the form of ribbons, sheets, foils, and strips.  Para. [0040], [0044], [0091].
Regarding claims 51 and 52, Wang teaches that a dimension of the material can be between about 0.1 mm and about 50 mm (100 µm to 50,000 µm) (para. [0115]), which falls within the claimed ranges.
Regarding claims 53-58, Wang teaches that coercivity is high and improved (para. [0031], [0121]), but does not specify a particular coercivity value at room temperature.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.
In the instant case, Wang discloses an iron-nitride material that is identical to the material as claimed.  Therefore, the claimed coercivity would be inherent to the material of Wang due to the matching composition and structure.
Alternatively, Wang teaches that the energy product of a permanent magnet is proportional to the product of remanent coercivity and remanent magnetization.  Para. [0031].  The energy product of bulk α”-Fe16N2 is as high as about 130 MGOe.  Para. [0031].  Thus, one of ordinary skill in the art would have expected the coercivity of the iron nitride material of Wang to be the same values as claimed due to the matching composition and structure and the fact that a high coercivity would be needed to yield a high energy product.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 36 above.
Regarding claim 39, Wang teaches that the shortest dimension of the crystal or grains is between about 5 nm and about 300 nm (para. [0069]), which overlaps the claimed range.  The aspect ratio can be as high as about 5 to about 50.  Para. [0036].  For an aspect ratio of 5, for example, and a short dimension of 250 nm, the length would be 1250 nm, or 1.250 µm, which falls within the claimed range.
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).

Response to Arguments
Applicant is notified that claim 43 is free from prior art rejections, but it is subject to the rejections under 35 U.S.C. § 112 as described above.
Applicant's arguments filed 07/18/2022 have been fully considered, but they are not persuasive.
Applicant argues that the present invention is distinguished from Wang because Wang shows a (202) peak with a much larger intensity than the (220) peak.
In response, the examiner agrees with applicant’s characterization of Fig. 12 of Wang, but the argument is not fully persuasive because it is not commensurate in scope with the claimed invention.  Per the discussion above at paragraphs #11-14 of this Office action, it is unclear whether the Fe16N2 (220) and Fe16N2 (202) crystal planes are associated with only the α”-Fe16N2, only the bct phase comprising Fe and N, both phases, or either phase.  In one interpretation, the Fe16N2 (220) and Fe16N2 (202) crystal planes are associated only with the α”-Fe16N2 phase.  In this case, the Fe16N2 (220) and Fe16N2 (202) crystal planes would be optional because the α”-Fe16N2 phase is not required (optional) due to the phrase “at least one of” in the claim.  
Since Wang teaches that the material can contain body centered tetragonal (bct) structure containing Fe and N (para. [0004], [0030], [0036]), Wang satisfies the claim and is not required to disclose the relative intensities of the x-ray diffraction peaks of Fe16N2 (220) and Fe16N2 (202) because they are optional limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
October 14, 2022